IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,744


EX PARTE TIMOTHY LOPEZ RUFFINS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W296-80091-03(HC) IN THE 296TH DISTRICT COURT

FROM COLLIN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to twenty-five years' imprisonment.  The 5th Court of Appeals affirmed his
conviction.  Ruffins v. State, No. 05-03-1448-CR (Tex. App. - Dallas, delivered June 23, 2004, no
pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  Appellate counsel filed an
affidavit with the trial court.  Based on that affidavit, the trial court has entered findings of fact and
conclusions of law that appellate counsel failed to timely notify Applicant that he could file a pro se
petition for discretionary review.  The trial court recommends that relief be granted.  Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the 5th Court
of Appeals in Cause No. 05-03-1448-CR that affirmed his conviction in Case No. 296-80091-03 from
the 296th Judicial District Court of Collin County.  Applicant shall file his petition for discretionary
review with the 5th Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered:  August 22, 2007
Do not publish